DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US Patent No. 8,308,027), and further in view of Koyama et al. (US 2015/0266582 A1).
Re: Claim 1, Law discloses the claimed invention including an automatic liquid soap supplying mechanism for an aircraft lavatory unit,
a liquid soap dispenser, the liquid soap dispenser comprising:
a dispenser body (100) having a vertically long shape and storing liquid soap (Depicted in Fig. 14); and
a nozzle (96) provided at an end portion in a longitudinal direction of the dispenser body for dispensing the liquid soap stored in the 
the automatic liquid soap supplying mechanism for an aircraft lavatory unit being provided with a bracket (30, 32, 38) attached to a wall of a lavatory unit, the bracket holding the dispenser body such that the longitudinal direction of the dispenser body is in a vertical direction and positioned above the washbasin (Fig. 1, 5-7 depicts bracket for holding dispenser body for attaching to a wall);
an actuator (60, 36) supported by the wall, disposed inside the storage portion, and having a vertically moving member (60) that moves along the vertical direction on a side of the dispenser body (Figs. 9-11, actuator vertical moving member for engaging motor lift in space (36));
a connecting member (68) that connects the vertically moving member and the nozzle (Figs. 9-11, Col. 6, lines 41-43, connecting member);
a human body detection unit (48) that detects that a hand is located near the nozzle (Col. 5, lines 50-56, detects hand); and
a control unit that activates the actuator based on a detection result of the human body detection unit to move the vertically moving member along the longitudinal direction of the dispenser body (Col. 8, lines 7-17, electronic control activating a dispensing upon detection and controlling the amount dispensed).
Law teaches that these dispensers may be implemented in variety of locations and bathroom (Col. 1, lines 24-34, any public restrooms) except for expressly stating an aircraft bathroom. However, Koyama teaches an aircraft lavatory unit comprising a washbasin (54) on a counter table (62) above a floor (26); an automatic faucet (52A) that discharges water into the washbasin; and a storage portion (76A) provided above the counter table; and a liquid soap dispenser (52B) attached to a wall of the aircraft lavatory unit inside the storage portion above the counter table and such that the nozzle is exposed from the storage portion (Depicted in Fig. 7, Para. 70-71, soap dispenser in storage above countertop).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to place the dispenser of Law in an aircraft bathroom as taught by Koyama, since Law states in column 2, lines 49-50 that the dispenser is configured to be mounted to a desired location of the user, and placing a soap dispenser in the bathroom of an airplane would be an obvious matter of intended use, further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 2, Law discloses the claimed invention including the bracket comprising a lower bracket (34, 38) disposed at a lower portion of the dispenser body; and an upper bracket (32,36) disposed at an upper portion of the dispenser body, and the dispenser body is supported by the lower bracket in a state of being able to be inserted and removed in a direction away from the wall (Col. 5, lines 16-19, placed in and removed from in a direction away from the wall), so as not to be able to move in a 
Re: Claim 3 and 6, Law discloses the claimed invention including the actuator is attached to the bracket; and the actuator is indirectly supported by the wall via the bracket (Depicted in Figs. 5-7).
Re: Claims 4, 5, and 7, Law discloses the claimed invention including the connecting member has a plastic vertically extending portion (62, 64) that may take on various configurations (Col. 6, lines 51-57, plastic being inherently flexible with various configurations) except for expressly stating the vertically extending portion is formed of a flexible member that is flexible. However, Law discloses using plastic, a material that inherently has resilient flex, and using rungs or cross hatches along the vertically extending portion, such features provide a flexible member that is more flexible than a solid piece of plastic. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include said resiliently flexible rungs or cross hatches as flexible members since such a modification would allow the device to bend but not break if a malfunction were to occur or the wrong bottle and pump were placed in the device being too big or requiring more force to actuate than the motor can deliver. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, Casper, Lin, Ophardt, Furner, and Muderlak are cited disclosing dispenser placed horizontally into a bracket with an actuator acting on the nozzle of the dispenser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754